I think this judgment should be reversed. The plaintiff was not guilty of contributory negligence. At least the question was for the jury. In crossing the street to take the bus he was only charged to exercise such reasonable care as the circumstances required. What were the circumstances? The bus had stopped at its usual stopping place on the east side of the street in the village of Dimondale, to let off and take on passengers. It was 7 o'clock in the morning. The street was wide and while never a busy thoroughfare, was at that time of the morning devoid of traffic. The plaintiff was on the west side. Before attempting to cross he looked for approaching automobiles but saw none. He crossed to within 12 feet of the opposite side without again looking. It is held that this was negligence, but he was not hit while making this crossing; so whether he looked at that time is immaterial. When he had reached a point within 12 feet of the opposite side he turned without looking and took a diagonal course towards the bus. It is said that his failure *Page 641 
to look at this time was negligence. The answer to that is that he was not hit while going in this diagonal direction. He had crossed the street safely and at the time of the accident was alongside of the bus, within 18 inches of it, moving towards the front where the driver stood with open door awaiting him. The defendant going in the same direction drove up from the rear and ran him down, without giving any warning of his approach or attempting to turn to the left as the law requires. The only moving objects in this wide street were the pedestrian and the defendant's automobile. There was ample room for both. Under these circumstances, when the plaintiff got alongside of the bus within 18 inches of it, he was justified in believing that he had reached a point of safety, that he could walk along the side of the bus without danger from approaching automobiles. He had a right to rely on the assumption that any automobile coming up from the rear would in obedience to the law sound a warning and turn to the left. With 40 feet of open street to the left absolutely devoid of traffic, the defendant had no right to drive his automobile within 18 inches of this bus. And the plaintiff had no reason to believe that he would do so. If the bus had not been there the plaintiff walking on the side of the street, where he had a right to be, was not required to look behind for approaching automobiles, or to walk backwards in order to avoid being run down. SeeNordman v. Mechem, 227 Mich. 86.
A reasonably prudent man would not have driven his automobile where the plaintiff was walking when he was hit, and the plaintiff had a right to act on the assumption that the defendant would act as a reasonably prudent man. As the record now stands, it presents a case of gross negligence against the defendant. If under the evidence it can be said that contributory negligence is at all involved, it is at least a *Page 642 
question for the jury. The court erred in holding as a matter of law that the plaintiff was guilty of contributory negligence.
The judgment should be reversed, with costs to the plaintiff.
CLARK and BIRD, JJ., concurred with McDONALD, C.J.